DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The arguments filed on 06/15/2021 has been entered.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James Singer, applicant’s representative, on 07/01/2021.
The application has been amended as follows: 
Claim 1. (Currently Amended) A normally closed electric switch comprising: a housing comprising an upper part made of insulating material and a complementary lower part that supports a fixed internal contact track; an internal contact blade that is supported by the upper part and that is resiliently deformable in order to assume: a bottom rest position, in which the internal contact blade is in downwards resilient abutment on the fixed internal contact track in order to establish an electric switching way, a first high non-stable position, in which the electric switching way is interrupted, and a second high stable position, in which the electric 


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding Claim 1, the references fail to teach, disclose, or suggest, either alone or in combination, an actuator to control the deformation of the internal contact blade, wherein the actuator, is pivotably mounted about a horizontal pivot axis, between: a first angular actuating position, in which the internal contact blade is in its first high non-stable position, and a second angular actuating position, in which the internal contact blade is in its second high stable position and in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN MALAKOOTI/Examiner, Art Unit 2833                 

/EDWIN A. LEON/Primary Examiner, Art Unit 2833